Title: From Benjamin Franklin to Ferdinand Grand, 9 January 1785
From: Franklin, Benjamin
To: Grand, Ferdinand


				
					Sir,
					Passy, Jany. 9. 1785.
				
				I received your Letter of the 29th. past with the State of the Interest Money claimed by the Department of Finance as due the 1st. Inst, the Account of your Advances for the United States, and a Copy of the Letter of Messrs. Willink & Staphorst offering you by Order of Mr. Morris 400,000 Livres the Sum due in November last for the Interest of the Dutch Loan, on all which you propose it for Consideration, whether (that Interest

being already advanc’d for us & duly paid by this Government according to its Guarantee) it would not be more prudent to delay the full Reimbursement of that Sum, reserving one Half to answer the still arriving old Loan-Office Drafts, Ministers Salaries & contingent Expences & to reimburse you for your Advances; unless Messrs W. & Staphorst, having more Money of the States in their Hands, would on an order from us advance 200,000 Livres which are necessary for those Purposes. I communicated your Letter with the other Papers to Mr. Adams under whose Direction the Loans managed by Messrs. W. & S. have been transacted. He undertook to write to those Gentlemen for Information what Money they might have in Hand beyond 400,000 Livres; and they have written in answer that the two Loans being nearly full, they shall have (if I remember right) above a Million of Florins, which would discharge honourably all our Engagements to this Court, a Thing I much wish would be done, but Mr. Adams alledges that he has no Power to draw on or dispose of that Fund without Orders from Congress; and certainly Mr. Jefferson and myself have, without him, no such Power. I have since received your Letter of the 5th. Instant on the same Subject, and being of Opinion with you that, (unless there be Reasons for delaying the Payment, which we are unacquainted with) the Congress cannot be pleas’d with this Breach of Punctuality, while they have Money lying dead in the Hands of those Merchants in Holland, I communicated also this your second Letter to Mr. Adams but he continues of the same Opinion, and was rather displeas’d with my Importunity, so that I can carry it no farther.
				
				With regard to your Request that I would give you Orders in Writing for the Payment to Government of a Part of the 400,000 Livres, it does not seem necessary or proper for me to give such Orders. I can only give you my Opinion of what I should do were I in your Case. Your Advances have been considerable, the Inconveniency to you not a little, the mentioned Sum has already been advanced for the States by Government, and our Credit in Holland thereby secur’d till the next Year’s Interest becomes due before which time, Funds will probably be prepared for the regular Discharge of all Interests due to our European Creditors. I would therefore at least retain the Reimbursement of my Advances, and sufficient to pay the Salaries engag’d for to the End of 1784, and discharge the probable Demands by Loan Office Bills still coming; for there is no reason why you should continue longer in Advance or advance farther.
				The House of Fizeaux & Grand have wrote to me that they have drawn on me for the last Year’s Interest of their Loan. You will please to pay the Draft as usual. Do you think it probable, in the present State of Things, that that Loan could now be extended, if so I still have by me the Promisses and Coupons, which that House return’d to me. I have the honour to be, Sir, Your most obedient and most humble Servant
				
					B Franklin
					Mr Grand, Banker
				
			